Citation Nr: 1730959	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-16 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for asbestos related pleural disease.

2.  Entitlement to service connection for coronary artery disease (CAD), to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1960 to September 1964, and from July 1965 to June 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2013 rating decision in which the RO granted service connection for asbestos-related pleural disease, assigning a zero percent (noncompensable) rating, effective June 4, 2010; and denied service connection for CAD.  The Veteran timely perfected an appeal as to both claims.

In March 2015, the Veteran testified during a Board video conference hearing before a Veterans Law Judge.  Unfortunately, malfunctions in the Digital Audio Recording system (DARS) prevented the creation of a written transcript of that hearing and the Veteran was offered the opportunity to testify at another hearing in a March 2015 letter.  He elected to do so and informed the Board in an April 2015 correspondence

In June 2015, the Board remanded the matters on appeal for another video conference hearing.  In October 2015, the Veteran testified during such a  hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In January 2016, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, in a December 2016 rating decision, the agency of original jurisdiction (AOJ) granted an higher initial rating of 10 percent rating for asbestosis-related pleural disease, effective June 4, 2010.  However, a higher rating and the service connection claim on appeal were denied (as reflected in a December 2016 supplemental SOC (SSOC)) and these matters were returned to the Board for further appellate consideration.   

As regards characterization of the higher rating claim, as noted in the January 2016 remand, because the Veteran disagreed with the initial rating assigned following the award of service connection for asbestosis related pleural disease, the Board characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the AOJ granted a higher initial rating, as higher ratings for this disability are available, and a veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  Id; see also AB v. Brown, 6 Vet. App. 35, 38 (1993).

While the Veteran previously had a paper claims file, this appeal is now being process utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

Also, this appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  

The Board notes that, prior to certification of the appeal to the Board, additional relevant medical evidence-specifically, VA and private treatment records-were added to the record after the AOJ's last adjudication of the claim in the December 2016 SSOC.  However, the Board finds this does not preclude consideration of the matter herein decided.  The evidence primarily relates to the Veteran's nonservice-connected COPD, as well as other matters not currently on appeal, and includes evidence cumulative or duplicative of that previously considered by the AOJ, to include the May 2015 PFT report and VA treatment records.  As such, pertinent to the claim herein decided, no remand for issuance of an SSOC is required.  See  38 C.F.R. §§ 19.31 and 19.37 (2016).  Moreover, to the extent that  new evidence pertains to the Veteran's remaining claim for service connection, as the Board is remanding that  claim, as addressed below, the AOJ will have opportunity to review the additional evidence, in the first instance, and the Veteran is not prejudiced by the Board considering such evidence for the limited purpose of issuing a comprehensive remand. 

The Board's decision addressing the claim for an initial rating in excess of 10 percent for asbestos related pleural disease is set forth below.  The remaining claim for service connection for CAD is addressed in the remand following the order; this matter is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that the RO denied the Veteran's claim for service connection for prostate cancer, claimed as due to herbicide agent exposure in an August 2016 rating decision.  The Veteran filed a notice of disagreement with that decision and the RO issued a statement of the case in September 2016 as to this issue, however, as Veteran has not yet filed a substantive appeal and the time period doing so has not yet expired.  Hence, the Board does not currently have jurisdiction over this matter.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Since the June 4, 2010 effective date of the award of service connection, the Veteran's respiratory symptoms have primarily been attributed to his nonservice-connected COPD, and his asbestosis related pleural disease has been described as stable.

3.  The schedular criteria are adequate to rate the service-connected disability under consideration at all points pertinent to this appeal, and no claim of unemployability due solely to this disability has been raised.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for asbestos related pleural disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.25, 4.96, 4.97, Diagnostic Code 6845 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

A fully compliant, pre-adjudicatory June 2010 AOJ letter provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Further, this letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 

As this is an appeal arising from an award of service connection, the notice that was provided before service connection was granted was legally sufficient and the VCAA's notice requirements have been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Furthermore, although no additional notice for the downstream initial rating issue was required under 38 U.S.C.A. § 5103A  (see VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)), in this case, after the award of service connection and the Veteran's disagreement with the initial rating assigned, the May 2013 SOC set forth the criteria for higher ratings and rating considerations relevant to asbestos related pleural disease (the timing and form of which suffices, in part, for Dingess/Hartman), and included the provisions of 38 C.F.R. § 3.321, governing extra-schedular consideration.  Thereafter, the Veteran was afforded appropriate opportunity to respond to the additional notice provided.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of private treatment records, and VA treatment records and examination reports.  There are no outstanding requests to obtain any private medical records for which the Veteran has both identified and authorized VA to obtain on his behalf.  Moreover, as explained below, the examination reports of record are adequate for evaluation of these and no further examination in connection with the claim is necessary.  

Also of record and considered in connection with the appeal is the transcript of the Board hearing, along, with various written statements by the Veteran and his representative, on his behalf.  Notably, during the Board hearing, the undersigned identified the issues on appeal, to include the matter herein decided.  Also, information was elicited regarding the Veteran's current symptoms pertaining to his initial increased rating claim, and as to the existence of any outstanding medical records.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence with respect to this claim, on these facts, such omission was harmless, as subsequent to the hearing, the Board sought to further development of the claim, and, as a result, additional evidence was ultimately added to the claims file.  Thus, the hearing was legally sufficient.  See  38 C.F.R. § 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In the January 2016 Board remand, the Board directed the AOJ to obtain outstanding VA treatment records, to particularly to include PFTs conducted since December 2012, as well as any outstanding private records.  The AOJ obtained updated all VA treatments since December 2012, which includes PFTs, and there are no outstanding requests to obtain any private medical records for which the Veteran has both identified and authorized VA to obtain on his behalf.  Thus, as the requested development has been accomplished, to the extent possible, no further action to ensure compliance with those remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As a final point, the Board notes that in connection with the claim, the AOJ arranged for VA examinations in August 2010, as it related to the Veteran's initial claim for service connection, and January 2013 to obtain information as to the severity of the disability (the reports of which are record).  These examination reports contain all findings necessary to evaluate the disability and the findings are supplemented by the medical evidence of record as well as the Veteran's statements.  The Board finds no lay or medical evidence of record since the January 2013 VA examination references any increase in severity to an extent that a higher rating may be warranted.  Furthermore, the Veteran underwent an additional PFT in May 2015, the results of which are of record.  Thus, no additional VA examination is warranted.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, there is no prejudice to the Veteran in the  Board proceeding to decision on this claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacs authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating following an award of service connection, evaluation of the medical evidence since the award to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

As discussed in the introduction, the AOJ granted service connection and assigned an initial noncompensable rating under DC 6845, effective June 4, 2010, the receipt date of the initial claim for service connection.  During the pendency of the claim, in a December 2016 rating decision, the RO granted a higher initial 10 percent rating, effective from June 4, 2010.  

Under DC 6845, a 10 percent rating is warranted for Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, is rated 10 percent disabling. 

A 30 percent rating is warranted for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted. 

A 60 percent rating is warranted for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). 

A 100 percent rating is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97.  Post-bronchodilator results are to be used unless the results are poorer than pre-bronchodilator results. 38 C.F.R. § 4.96   (d)(5).

When there is a disparity between the results of different PFTs (FEV-1, FVC, etc.), so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.  38 C.F.R. § 4.96 (d)(6). 

Further, if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned.  38 C.F.R. § 4.96(d)(7).

The report of an August 2010 VA examination documents the Veteran's complaints of a cough, which had been most noticeable over the last year and periodically produced white thick sputum.  He experienced shortness of breath (SOB) with exertion and could walk about a block without getting SOB, and could walk up five stairs.  He denied hemoptysis and anorexia.  He was diagnosed with asthma in 2004, but has not had any attacks in the last two years and was not taking any treatment.  He indicated he was not receiving treatment for his respiratory tract.  Respirations were noted as "16 and regular."  There was no use of accessory muscles and color was noted as good.  A CT scan revealed extensive calcified pleural plaques involving the diaphragmatic pleura bilaterally and also the anterolateral pleura on the right without otherwise any pleural-based mass or effusion or lung mass, shotty generally subcentimeter lymphadenopathy in the paratracheal mediastinum and the aortopulmonary window, and evidence of some atherosclerotic disease.  The Veteran was diagnosed with asbestos related pleural disease caused by or as a result of the Veteran's asbestos exposure while functioning as a boiler man while in active duty.  The examiner noted that the Veteran's breathlessness could be a result of asbestosis or COPD.  However, the examiner noted there was insufficient current objective evidence to support a diagnosis of asbestosis, as there were no interstitial fibrotic changes, which would support a diagnosis of asbestosis.  

A September 2012 VA treatment notes a smoking history of fifty-seven years.

The Veteran underwent an additional VA examination in January 2013.  He then reported that since August 2010, there was no change in his respiratory condition until his myocardial infarction in July 2012.  He noted an increase in his SOB, especially at night.  He stated he could not walk a block without becoming short of breath.  The Veteran reported using an inhalational bronchodilator therapy on a daily basis.  The examiner noted that the Veteran did not require the use of oral or parenteral corticosteroid medications, oral bronchodilator, inhaled medication, antibiotics, or oxygen therapy for his asbestos related pleural disease.  PFT conducted a few days prior to the January 2013 VA examination revealed a DLCO of 75.9 percent predicted, post-bronchodilator FEV-1 of 102.1 percent predicted, and post-bronchodilator FVC of 110 percent predicted, which were greater than the pre-bronchodilator readings.  The pre-bronchodilator FEV-1/FVC was 74 percent predicted, which was greater than the post-bronchodilator reading.  The examiner indicated the FVC percentage predicted more accurately reflected the Veteran's disability.  Chest x-rays revealed right base nodular density possibly nipple shadow, noncalcified pleural plaque or lung nodule, and right pleural calcifications presumably related to prior asbestos exposure.  The examiner indicated that it is at least as likely as not that the Veteran's pulmonary condition is primarily the result of his COPD, at this time.  The examiner also noted the Veteran retired from his job in January 2013, and that over the last two years, he has noted that he has experienced more SOB, which slowed him down.

A PFT conducted in May 2015 reveals a DLCO of 101 percent predicted, post-bronchodilator FEV-1 of 100 percent predicted, and post-bronchodilator FVC of 119 percent predicted, which were greater than the pre-bronchodilator readings.  The pre-bronchodilator FEV-1/FVC was 66 percent predicted.  A post-bronchodilator FEV-1/FVC reading was not provided.  The respiratory therapist noted that the PFT showed mild obstruction, and that pre-test results were underestimated, because the Veteran could not perform the forced maneuver without coughing.  After using the bronchodilator, the cough improved, and Veteran was able to meet the end of test criteria.  The therapist explained that a significant response would indicate a reactive airway or asthma component.

A subsequent May 2015 VA treatment record documents  that the Veteran's PFT results were abnormal and revealed mild COPD with the FEV1/FEV ratio of 66 percent.  The physician noted mild COPD is a ratio of less than 70 percent and that these tests do not determine the cause of the Veteran's COPD.  A primary diagnosis of COPD was given.  The physician also noted a May 2015 pulmonary CT revealed grossly stable pleural plaques consistent with asbestos related pleural disease.  There were also mild changes of emphysema, minimal diffuse bronchiectasis, and there were no concerning nodules or masses.
March 2015 to September 2015 VA treatment records noted a 75 pack a year smoking history and that he smokes 10 to 12 cigarettes a day, less if busy. 

As discussed above, medical professionals have indicated  that the Veteran's respiratory symptomology and the PFT results are primarily due to his COPD.  Specifically, the August 2010 VA examiner determined that although the CT scan revealed extensive calcified pleural plaques involve the diaphragmatic pleura bilaterally and also the anterolateral pleura on the right without otherwise any pleural-based mass or effusion or lung mass, there was insufficient current objective evidence to support a diagnosis of asbestosis, as there was no interstitial fibrotic changes which would support such diagnosis.  In connection, the January 2013 VA examiner also concluded that it is at least as likely as not that the Veteran's pulmonary condition is primarily the result of his COPD.  The May 2015 VA treatment record reflects the Veteran's PFT showed mild obstruction and was consistent with mild COPD.  Consistent with these findings, the May 2015 pulmonary CT revealed the asbestosis related pleural disease was grossly stable and a primary diagnosis of COPD was given.  Further, a January 2017 VA treatment, which the AOJ has not considered but is redundant of the evidence discussed above, as noted in the introduction, indicates that the Veteran's spirometry test was consistent with COPD.  Thus, the VA examination report and treatment notes do not show any respiratory symptoms attributable to the Veteran's asbestos related pleural disease and also indicate that the Veteran's asbestos related pleural disease residuals are stable, as described by the medical professionals.

Additionally, VA treatment records indicate that the medication prescribed to the Veteran, including a bronchodilator and inhalers, were to treat symptoms brought on by his COPD.  

As evidenced by VA treatment records, numerous opportunities have presented themselves for a physician to link the Veteran's respiratory complaints to his asbestos related pleural disease during the course of treatment, as well as in VA examinations; however, it is only the Veteran's COPD which has been identified and treated for the cause of such complaints.  Similarly, medical records generated in the normal course of treatment for the Veteran, as well as the January 2013 VA examination report, include findings indicating  that the Veteran's pulmonary problems  are the result of his COPD.

In sum, though the Veteran has respiratory symptoms including SOB and abnormal diagnostic findings, the most probative evidence indicates that such complaints and findings are not attributable  to his service-connected disability.

Accordingly, the Board finds the record does not support assignment of a rating greater than the 10 percent assigned for the Veteran's asbestos related pleural disease at any point pertinent to this appeal.  Although the Veteran's FEV-1/FVC score of 66 percent was predicted pre-bronchodilator, as the post- bronchodilator reading was not provided, the respiratory therapist noted that the PFT showed mild obstruction consistent with mild COPD, and that pre-test results were underestimated, because the Veteran could not perform the forced maneuver without coughing.  After using the bronchodilator, the cough improved, and Veteran was able to meet the end of test criteria.  The Veteran was then provided a primary diagnosis of COPD.  Thus, as the results of the PFT tests have been attributed to the Veteran's non-service connected COPD, such results cannot be used to award the Veteran a rating in excess of 10 percent for asbestos related pleural disease. 

The Board notes that a May 2015 VA treatment record reflects the Veteran's report that he is attempting to get a 100 percent rating for his COPD; however, the Veteran is not service-connected for this disability and there are no pending claims for this disability.  Furthermore, to whatever extent that the Veteran, his wife, and/or his representative attempt to assert that the COPD symptomology is medically-related to the Veteran's  asbestos related pleural disease, such assertions do not provide persuasive support for the claim for higher rating under consideration.

The Board acknowledges that the Veteran is certainly competent to report his own symptoms or matters within his personal knowledge-to include symptoms experienced through his senses, such as SOB and chest pain-and that his wife and his representative are competent to report their observations of the Veteran's symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, the matter of the etiology of the Veteran's respiratory symptomatology falls outside the realm of common knowledge of a layperson as not capable of lay observation, and are complex medical matters within the province of trained medical health professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As none of the above-named individuals is shown to be other than a layperson without appropriate medical training and expertise to competently attribute the Veteran's respiratory symptomatology to his service-connected asbestos related pleural disease, the lay assertions in this regard have no probative value.

As such, the Board finds that the lay assertions made in support of the claim for higher rating on appeal are not entitled to more weight than the objective testing results and clinical findings rendered by trained medical professionals in evaluating the Veteran's respiratory disorders.  38 C.F.R. § 3.159(a)(1) (defining competent medical evidence).  In this case, the competent , probative medical findings and opinions offering detailed, specific specialized determinations are considered the most probative evidence with respect to determining the source of respiratory symptoms.  

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, as explained in detail below, the Board finds that at no pertinent point has the Veteran's service-connected asbestosis related pleural disease been shown to be so exceptional or unusual as render the schedular criteria for evaluating the disability inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) .

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra. 

In the present case, although the Veteran contends that his service-connected asbestos related pleural disease prevents him from engaging in physical activities without taking breaks, as discussed above, the medica professionals have  attributed his pulmonary condition to his COPD and also indicates that his asbestos related pleural disease is stable.  Even if such did have symptoms, such as breathing difficulties, associated with his service connected disability, such symptomatology is fully addressed by the applicable rating criteria for evaluating the disability.   The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.  Here, the disability under consideration is appropriately rated as single disability.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance as to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  As the evaluation of multiple service-connected disabilities is not currently at issue, the holding of Johnson is inapposite here.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of this claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the matter of the Veteran's entitlement to a TDIU may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice, 22 Vet. App. 447.  Here, during the Veteran's October 2015 Board hearing, the Veteran indicated that is in unable to work due to his SOB, and that he retired from his previous job due to other extenuating circumstances; however, as discussed in detail above, the Veteran's respiratory symptomology has primarily been attributed to his nonservice-connected COPD.  Notably, the Board notes that the Veteran filed a claim for TDIU due to his service-connected left knee in February 2014, and has claimed that that disability, along with his asbestos related pleural disease, has resulted in unemployable.  However, there is no evidence or argument that the Veteran's service connected asbestos related pleural disease, alone, has actually or effectively rendered him unemployable.  Under these circumstances, a claim for a TDIU due solely to service connected asbestos related pleural disease has not been raised, and  Board need not address any such matter in conjunction with the higher rating claim under consideration. 

For all the foregoing reasons, the Board finds that the record presents no basis for staged rating of the Veteran's asbestos related pleural disease, and that the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating at any pertinent point.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial disability rating in excess of 10 percent for asbestos related pleural disease is denied. 


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on the remaining claim on appeal.

There is competent medical evidence of record that the Veteran was first diagnosed with CAD in July 2012.  CAD is among the disabilities the VA Secretary has recognized as etiologically related to exposure to herbicides, to include Agent Orange; therefore, his service connection claim turns, in  in part, on whether he is entitled to a  presumption of herbicide exposure, set forth in 38 U.S.C.A. § 1116 (West 2014) and 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2016). The Board points out that, even if a veteran is not entitled to presumptive service connection for a disease claimed as due to herbicide exposure, VA must also consider the claim on a direct service-connection basis., See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Pursuant to the Board's January 2016 remand, the AOJ obtained deck logs of the USS Robison.  Service personnel records confirm that the Veteran served as a aboard this ship from January 1968 to June 1970.  USS Robison deck logs from April 1969 reflect that the destroyer arrived at Da Nang and later proceeded to point dolly off Chu Lai, South Vietnam, and that it maneuvered various courses and speeds while providing naval gunfire support.  It was later noted that it commenced approach on "STBD" side of USS Niagara Falls and completed vertical replenishment.  Subsequent deck logs note that the destroyer proceeded to provide naval gunfire support at the station off of Mui An Hoa and that it steered various courses to maintain gunfire support, and then it travelled to Mui Nam Tram to provide gunfire support in "ICTE."  It then returned to Mui An Hoa.  In May 1969, it returned to Mui Nam Tram and then to Chu Lai.  It provided gun support in the area south of Mui Batangan.  Later, it went to the coast of I Corps in South Vietnam to carry out barrier patrol.  The Board notes that extensive geographical coordinates are noted throughout the deck logs. 

During the October 2015 hearing, the Veteran reported one instance of traveling up the Saigon River during his service aboard the USS Robison.  The Veteran also indicated in written statements that the USS Robinson made fire runs at the mouth of the Mekong River.  In a buddy statement, the former service member indicated that he was aboard the USS Robison with the Veteran when it provided gunfire support off the coast of Vietnam and that they were so close that they could see the hills, approximately 1/2 mile or so away.  

Although, in the December 2016 SSOC, the AOJ determined that the deck logs did not indicate that USS Robison was in Saigon or Mekong rivers, there was no discussion as to whether the extensive geographical coordinates and other locations listed throughout the deck logs, to include those noted above, constituted inland waterways or ashore of Vietnam. 

Notably, the "Agent Orange ship list," entitled "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents," indicates USS Niagara Falls (AFS-3) conducted on shore supply replenishments with helicopters and small boats at Da Nang, Cam Ranh Bay, Vung Tau, and An Thoi from April 1968 to March 1973, which appears to indicate that the USS Robison may have received on shore supply replenishments in April 1969, as noted above.  Hence, the Board finds it necessary for the AOJ to verify whether USS Robison's vertical replenishment from USS Niagara Falls was conducted on Vietnam's inland waterways or ashore, during his service aboard the U.S.S. Robison on approximately April 28, 1969. 

With respect to the presumption of exposure to certain herbicide agents based on presence on a vessel anchored in a deep water harbor, in April 2015, the United States Court of Appeals for Veterans Claim (Court)s held that a fact-based assessment must be made regarding the probability of herbicide spraying in harbors such as Da Nang that were previously not considered inland waterways.  See Gray v. McDonald, 27 Vet. App. 313 (2015).  In Gray, the Court pointed out that, although the herbicide exposure presumption is purportedly applied where there is evidence of spraying, VA's determination that deep water harbors were not inland waterways was devoid of any indication that VA made a fact-based assessment of the probability of exposure in harbors from aerial spraying.  Instead VA based its designation of Da Nang Harbor on geographical characteristics-depth and ease of entry-and not on spraying.  The Court ordered VA to reevaluate its definition of inland waterways-particularly as it applies to Da Nang Harbor-and exercise its fair and considered judgment to define inland waterways in a manner consistent with the regulation's emphasis on the probability of exposure.  Gray, 27 Vet. App. at 327.  Moreover, the Board notes that is unclear whether the multiple locations and geographical coordinates listed throughout the deck logs, as well as the locations listed above, are considered inland waterways or close to shore. 

Thus, such fact-based assessment must be accomplished to determine whether the Veteran is entitled to the presumption of exposure based on his confirmed presence in Dang Nang, as well as the additional locations in Vietnam, as noted throughout the deck logs and mentioned above, and taking into consideration his service duties and locations throughout Vietnam during service.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) records), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (2016) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted, prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and authorization, to obtain additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Request that JSRRC, as well as any other appropriate facility(ies),  verify whether USS Robison's vertical replenishment from USS Niagara Falls was conducted on Vietnam's inland waterways or ashore, during his service aboard the USS Robison on approximately April 28, 1969; and his exposure to herbicide agents, to include Agent Orange, during such service.

4.  Obtain from the Veterans Benefits Administration a fact based assessment of whether the Veteran's presence in a deep water harbor such as Da Nang, Vietnam, as well as Chu Lai, the station off of Miu An Hoa, Mui Nam Tram, the area south of Mui Batangan, and the coast of I Corps in South Vietnam to carry out barrier patrol, and the numerous geographical coordinates noted throughout the deck logs, constituted presence in inland waterways or ashore, as applicable to the regulations for presumption of exposure to designated herbicide agents as required by the Gray case (cited above).

5.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claim) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish the Veteran  and his representative an SSOC  that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


